United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1792
                                    ___________

Vanessa Rosenthall, as next friend of    *
Gabriel Rosenthall,                      *
                                         *
                   Appellant,            * Appeal from the United States
                                         * District Court for the Western
      v.                                 * District of Missouri.
                                         *
Pembroke Hill School,                    *      [UNPUBLISHED]
                                         *
                   Appellee.             *
                                    ___________

                               Submitted: March 17, 2000

                                   Filed: March 22, 2000
                                    ___________

Before HANSEN and FAGG, Circuit Judges, and NANGLE,* District Judge.
                            ___________

PER CURIAM.

       Vanessa Rosenthall, as next friend of Gabriel Rosenthall, appeals the district
court's grant of The Pembroke Hill School's (Pembroke) motion for summary judgment
in Rosenthall's 42 U.S.C. § 1983 action. Having carefully reviewed the record and the
parties' briefs, we affirm the grant of summary judgment to Pembroke for the reasons
expressed in the district court's thorough order. See 8th Cir. R. 47B.

      *
        The Honorable John F. Nangle, United States District Judge for the Eastern
District of Missouri, sitting by designation.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-